Order entered July 13, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00010-CV

                   FARMLAND PARTNERS INC., Appellant

                                       V.

FIRST SABERPOINT CAPITAL MANAGEMENT, L.P., ET AL., Appellees

                 On Appeal from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-21-08643

                                    ORDER

      Before the Court is appellees’ July 11, 2022 unopposed second motion for

an extension of time to file their brief. We GRANT the motion and extend the

time to August 3, 2022. We caution appellees that further extension requests will

be disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE